        Case 1:20-cv-08292-LGS-KNF Document 53 Filed 06/03/21 Page 1 of 3

                                    MCLAUGHLIN & STERN, LLP
                                                FOUNDED 1898
         BRETT R. GALLAWAY                   260 MADISON AVENUE                     GARDEN CITY, NEW YORK
                Partner                    NEW YORK, NEW YORK 10016                  MILLBROOK, NEW YORK
    bgallaway@mclaughlinstern.com               (212) 448–1100                      WESTPORT, CONNECTICUT
            (212) 448-1100
                                              FAX (212) 448–0066                   WEST PALM BEACH, FLORIDA
                                                                                       NAPLES, FLORIDA
                                              www.mclaughlinstern.com


                                                 June 3, 2021

VIA E-FILING (CM/ECF)
Honorable Kevin N. Fox
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                  Re:       Onate v. AHRC Healthcare, Inc.
                            Case No.: 1:20-cv-08292 (LGS)(KNF)

Dear Judge Fox:

        As Your Honor is aware, this firm represents Plaintiffs and the proposed class in the above-
referenced action. We jointly write pursuant to Your Honor’s Individual Rule 2.A to alert the Court
of the perpetual and ongoing failure by Defendants to comply with their discovery obligations and
this Court’s Orders.

Plaintiff’s Position:

         As the Court may recall, on May 21, 2021, Plaintiff submitted a detailed letter motion
requesting Defendants describe the parameters used to define the class and the production of the
class list which was ordered by the Court in response to an earlier motion to compel (“Plaintiff’s
Letter”). See Dkt. No. 50. In response to Plaintiff’s Letter, on May 26, 2021, the Court ordered
that “[t]o eliminate any confusion over the definition of the class, the defendants shall provide
immediately to the plaintiff, in writing, the criteria used to create the class list produced to the
plaintiff on May 20, 2021.” See Dkt. No. 52. On May 27, 2021, Defendants sent Plaintiff’s counsel
a letter generally describing the class definition and certain exclusions from the class list.
Specifically, Defendants stated in their letter that “the list encompasses all current and former
hourly employees of Defendants, dating three years back from the filing of the lawsuit, who were
compensated “based upon their scheduled hours rather than the actual time they clocked in and
out,” without regard to job title or job location. (See Dkt. 1, ¶3). For avoidance of doubt, this list
is not comprised of “all hourly employees” or “all employees who used a time clock,” as these
attempted renderings of the class definition exceed both the Court’s directives and the scope of the
purported pay violations alleged in the Complaint.”1




1
       Attachments, including Defendants’ May 27th letter, are intentionally excluded from this submission as per
Your Honor’s Individual Rule 2.A.

{N0316424.1}
583543.1
              Case 1:20-cv-08292-LGS-KNF Document 53 Filed 06/03/21 Page 2 of 3
MCLAUGHLIN & STERN, LLP
      Hon. Kevin N. Fox, USMJ
      June 3, 2021
      Page 2

              Given Defendants’ obstructionist and cryptic discovery responses and participation to date,
      which has resulted in a motion to compel largely decided in Plaintiff’s favor (see Dkt. No. 47) and
      letter submissions concerning the questionable nature of how Defendants defined the class (see
      Dkt. No. 50), we asked Defendants for clarification as to their May 27th letter explaining the
      definitions used to produce the class list. Specifically, on May 28th, I asked Defendants’ counsel
      to confirm that:

                 “the 760 names you produced to us encompass all of Defendants’ employees
                 for 3-years prior to filing the complaint who clocked in early and/or late and
                 were only paid according to their schedules? Thus, the other “hourly
                 employees” or “all employees who used a time clock” as referenced in your
                 letter were never subject to any form of time rounding?”

      Rather than give us a simple “yes” or “no” response, Defendants’ counsel told us: “If you have
      questions regarding the pay practices applicable to employees not on the Court-ordered list, you
      can make those inquiries with an appropriate discovery tool, and AHRC will take any such
      inquiries under advisement.” I then implored Defendants’ counsel to just give us a simple
      clarification on the class list, as ordered by Your Honor, so as not to waste the Court’s time with
      such a ridiculous and unnecessary additional discovery dispute. Defendants’ counsel has refused
      to respond or professionally cooperate in any manner which now necessitates further Court
      intervention. Thus, we again find ourselves having to ask Your Honor for yet another instruction
      to Defendants’ counsel to fully comply with the Court’s May 26th Order and act in a cooperative
      manner going forward, along with all other relief the Court deems to be appropriate.

      Defendants’ Position:

              AHRC has complied with the Court’s directives concerning the production of a class list
      and setting forth the criteria used to create the list. Counsel’s claimed confusion about the list is
      not reasonable and is just an effort to expand the scope of the putative class list beyond the claims
      asserted in the Complaint and beyond the Court’s directives. The Court should deny the request.

               As set forth in AHRC’s May 27, 2021 letter, AHRC’s stated criteria for the class list were:

                      In accordance with the Court’s May 26, 2021 Order, AHRC used the
               following criteria stated by the Court in preparing the list it produced to Plaintiff
               on May 20, 2021:

                      The Court: So, I wasn't limiting, in my directive to you earlier,
                      the focus on one job title because, although it's mentioned in
                      the complaint what the job title was of the plaintiff, again,
                      my reading of the complaint was that it was focused more on
                      this practice of rounding the time to avoid paying for hours
                      worked more than 40 in a work week so I believe that that
                      answers your question about whether there was a limitation. If
                      you are still unclear, let me know.

      {N0316424.1}
              Case 1:20-cv-08292-LGS-KNF Document 53 Filed 06/03/21 Page 3 of 3
MCLAUGHLIN & STERN, LLP
      Hon. Kevin N. Fox, USMJ
      June 3, 2021
      Page 3


                      ***
                      Mr. Robb: Your Honor, I just want to be clear the allegations in
                      the complaint are that plaintiff was scheduled to work from
                      thus and such a time to thus and such a time and, regardless of
                      when he punched in, he was only paid for the hours he was
                      scheduled to work and his time punches were therefore rounded
                      to fit the schedule. Right? That's what's alleged, that's
                      what I am going to look for. Is that consistent with your
                      understanding, your Honor?

                      THE COURT: Yes, it is.

               (See Dkt 50-1, pp. 40-46).

                       In other words, the list encompasses all current and former hourly
               employees of Defendant, dating three years back from the filing of the lawsuit, who
               were compensated “based upon their scheduled hours rather than the actual time
               they clocked in and out,” without regard to job title or job location. (See Dkt. 1,
               ¶3). For avoidance of doubt, this list is not comprised of “all hourly employees”
               or “all employees who used a time clock,” as these attempted renderings of the
               class definition exceed both the Court’s directives and the scope of the purported
               pay violations alleged in the Complaint.

               No reasonable attorney would be confused by this explanation. And it is clear that Counsel
      is not seeking a “clarification” of the list. AHRC quotes both the allegations of Plaintiff’s
      Complaint and the Court’s verbatim directives. Paragraph 3 of the Complaint alleges a specific
      unlawful pay practice, i.e., that AHRC allegedly compensated Plaintiff and others “based upon
      their scheduled hours rather than the actual time they clocked in and out.” (See Dkt. 1, ¶3). The
      Court stated that this pay practice is the operative criterion, without regard to job title or location.
      (See Dkt 50-1, pp. 40-46). Counsel is quite obviously asking about employees not on the list and
      is just asking vague, broad questions about how they were paid. “Any form of rounding” is an
      unhelpful term that could cover any number of lawful or possibly unlawful pay practices. More
      important, this query could cover any number of lawful or possibly unlawful pay practices not
      alleged in the Complaint and not ordered by this Court to be included in the list. As such, AHRC
      asks the Court to deny Plaintiff’s request and to issue an Order directing that no further explanation
      of the list shall be required or requested.

               We sincerely appreciate the Court’s time and attention to this request.

                                                                     Respectfully submitted,


                                                                     Brett R. Gallaway
      cc: Defendants (via ECF)


      {N0316424.1}
